Title: To James Madison from James Monroe, 16 May 1817
From: Monroe, James
To: Madison, James


Dear SirWashington May 16. 1817
I enclose you the letter to Mrs Madison, which I omitted to take with me on my late visit, as I intimated to you, while at your house.
Mr Correa came here, the day after I set out on my late trip. This visit was to counteract the anticipated mov’ments of the Pernambuco, ambassador, whose arrival, he was taught to expect from accounts receivd thence. No such person has yet arrivd. Mr. C. has nevertheless presented a note address’d, in a strong tone, against the Insurgents &a. He partakes strongly of the anti:revolutionary feeling on this subject, more so than is strictly consistent with his liberal & philosophical character. With the other ministers there is nothing new. Your friend
James Monroe
